Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: in claim 8, line 54, “thefirst” should read – the first--.  
Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hissink et al. (US pat. no. 8,330,539).
           Refer to fig. 7 of Hissink et al. A 4 channel audio amplifier is shown including first, second, third and fourth BTL amplifiers 702, 704, 706 & 708 respectively. There are three switch circuits 780, 800 & 790 that may be read as the first, second and third switch circuits claimed; the individual ‘output amplifiers’ A and B of each of the BTL amplifiers may be chosen so as to read as the appropriate output amplifier claimed. The switches are turned on when the inputs are below a threshold; see col. 6, lines 36-42 of Hissink et al.
s 2-10 & 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsushita (US PGPUB 2005/0187645) discloses in fig. 5 an audio amplifier with switchable BTL output stages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843